       Case 2:19-cr-01715-RB Document 25 Filed 11/08/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            §   CAUSE NO.: 19-CR-1715-RB
                                               §
JAMES CHISTOPHER BENVIE


                         SECOND UNOPPOSED MOTION TO
                            CONTINUE TRIAL SETTING

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, JAMES CRHISTOPHER BENVIE, Defendant, through his

attorney, Orlando Mondragon, hereby moves this Honorable Court to continue the jury

trial currently set for December 16, 2019. Defendant requests that the court issue an

order to continue the trial setting for 60 days.

       1.      Defendant is set for Jury Selection and Trial on December 16, at 9:00 a.m.
       2.      Undersigned was appointed on August 13, 2019. Initial discovery was
               received on August 21, 2019.        Defendant is at the halfway house in
               Albuquerque, New Mexico. There is a protective order concerning the
               discovery which prevents undersigned counsel from providing a copy of
               the discovery to the Defendant.
       3.      A second set of discovery was received by Counsel on October 25, 2019.
               The second set of discovery consists of at least 61 videos ranging from a
               couple of minutes to at least 30 minutes. It is anticipated that counsel, due
               to the additional discovery, will not be ready for the scheduled trial on
               December 16, 2019. Additionally Counsel has to schedule a time to travel
               to Albuquerque and review the additional discovery with the Defendant
               and discuss all his options and defenses.
       4.      Counsel is still in negotiations and is requesting additional time to
               continue to review discovery and continue negotiations. Counsel needs
               additional time to adequately prepare for this case.
       Case 2:19-cr-01715-RB Document 25 Filed 11/08/19 Page 2 of 3



        5.      Undersigned has notified Assistant United States Attorney Randy
                Castellano, and he does not oppose this second request for Continuance.

        6.      Therefore, undersigned counsel is requesting for the Hearing to be reset
                for sixty (60) days after December 16, 2019 or to a future jury trial date
                the court determines is reasonable.

        7.      This motion is not made for purposes of delay but that justice may be
                done.


        WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court
enter its order continuing this cause, or, in the alternative, set this motion for hearing.




                                                Respectfully submitted,


                                                By: /s/ Orlando Mondragon
                                                   Orlando Mondragon
                                                   Attorney at Law
                                                   SBN: 21803
                                                   1028 Rio Grande
                                                   El Paso, Texas 79902
                                                   Tel: (915) 566-8181
                                                   Fax: (915) 566-9696
       Case 2:19-cr-01715-RB Document 25 Filed 11/08/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

        I hereby certify that on the 8th of November 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsels of record in this cause.



                                /s/ Orlando Mondragon
                                Attorney for JAMES CHRISTOPHER BENVIE
